DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-12, 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harry (US 7,953,462) in view of Matsushita (US 2009/0051830).
Regarding claim 1, Harry discloses a mobile device comprising: 
a display (fig. 2) comprising: 
a first display portion (220, fig. 2); 
a second display portion (202, fig. 2); and 
wherein the first display portion is viewable while the second display portion is obscured from view when the mobile device is in a retracted configuration (col. 3, lines 49-52 and col. 3-4, lines 66-2); 
wherein the first display portion and the second display portion are viewable when the mobile device is in an expanded configuration (col. 4, lines 2-6); 
a graphics processor (120, fig. 1), coupled to each of the first display portion and the second display portion, configured to: 
generate a first image for display on the first display portion when the mobile device is in the retracted configuration (col. 3-4, lines 66-2); 

generate the first image for display on at least one of the first display portion and the second display portion while the mobile device transitions between the retracted configuration and the expanded configuration (col. 3-4, lines 66-8 and col. 7, lines 22-28).  
Harry fails to disclose wherein the first and second display portions are located on the same single sheet OLED.
Matsushita discloses wherein the first display portion (original display portion shown in 2 in fig. 8a when display handle 25 is in the closed position) and the second display portion (new expanded display portion shown in 2 in fig. 8a-d when the display handle 25 is extended from closed position in fig. 8a) further comprise a flexible, single sheet OLED display material (see organic EL 171 in fig. 17 as applied to fig. 8a-d).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Matsushita in the device of Harry. The motivation for doing so would have been to provide the ability to have multiple display portions located on the flexible display which change from portrait mode to a landscape viewing mode based on the amount the flexible display is extended (Matsushita; fig. 8a-d) from the housing. Wherein display size is adjustable based on user needs.
Regarding claim 6, Harry discloses wherein the first image further comprises at least one of a video and a graphical image (col. 4, lines 2-8).  
Regarding claim 7, Harry discloses wherein the second display portion is located within an interior area of the mobile device while the mobile device is in the retracted configuration (col. 3, liens 49-53).  
Regarding claim 8, Harry discloses wherein the first display portion and the second display portion form a first display surface (col. 4, lines 2-6).  
Regarding claim 9, Harry discloses further comprising: an axis portion coupling the first display portion with the second display portion (col. 2, lines 2-6 and col. 7, lines 20-28).  
Regarding claim 10, Harry further comprising: an interface element operable to configure the mobile device in at least one of the expanded configuration and the retracted configuration (col. 3, lines 49-52 and col. 4, lines 2-4).  
Regarding claim 11, Harry discloses further comprising: a control logic (102, fig. 1), coupled to the graphics processor, configured to: 
detect transition of the mobile device between the retracted configuration and expanded configuration (col. 3-4, lines 66-11); and Attorney Docket No.: P00020. US. 06 
facilitate operations of the mobile device in each of the retracted configuration, the expanded configuration, and during transitions between the retracted configuration and the expanded configuration (col. 3-4, lines 66-11 and col. 7, lines 20-30).  
Regarding claim 12, Harry discloses at least one detection device (126, fig. 1), coupled to the control logic, configured to: 
detect when the mobile device is in at least one of retracted configuration, the expanded configuration, and during transition between the retracted configuration and 
Regarding claim 14, Harry discloses further comprising: a roller assembly configured to facilitate configuring of the second screen portion between the retracted configuration and the expanded configuration (col. 3, lines 49-52).  
Regarding claim 18, Harry discloses further comprising: 
a third display portion configured (203, fig. 2) to present at least one of the first image and a second image while the mobile device is configured in the expanded configuration (col. 7, lines 15-20).


Claims 5, 13 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harry in view of Matsushita in further view of Fleck (US 2012/0105428).
Regarding claim 5, Harry fails to disclose wherein the display is transparent.
Fleck discloses wherein at least a portion of the OLED display (para. 30) is transparent (para. 17-18) during at least one of the retracted configuration, the expanded configuration and a transition between the retracted configuration and the expanded configuration.  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Fleck in the device of Harry. The motivation for doing so would have been to provide the ability to view an environment or hand through the display device (Fleck; para. 17-18) for having an augmented reality experience.
Regarding claim 13, Harry fails to disclose rotating the image.
Fleck discloses wherein, during the transition, the graphics processor is configured to rotate the first image to occupy a combined screen space provided by the first display portion and the second display portion (para. 26; wherein device changes from landscape to portrait mode with configuration change). 
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Fleck in the device of Harry. The motivation for doing so would have been to provide the ability to actively change the display to and from portrait and landscape mode based on current configuration of the device (Fleck; para. 26).
Regarding claim 19, Harry fails to disclose inverting the image.
Fleck discloses wherein the third display portion (118, fig. 2) presents an inverted representation of the first image (202, fig. 2) while the mobile device is configured in the expanded configuration (see image 202 in display 118 during expanded view and para. 26).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Fleck in the device of Harry. The motivation for doing so would have been to provide the ability to invert images displayed on device during different device configurations (Fleck; para. 26), such that the user can create a mirror effect of an image as desired.
 
s 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harry in view of Dahl (US 2011/0216064).
Regarding claim 15, Harry discloses further comprising: 
a third display portion (203, fig. 2); 
wherein the third display portion is obscured from view when the mobile device is in the retracted configuration (col. 3, lines 49-52); 
wherein while the mobile device is in a second expanded configuration: 
the first display portion is viewable (202, fig. 2 from the front view); 
the second display portion is viewable (220, fig. 2); 
the third display portion is viewable (203, fig. 2 from the back view or folded view col. 7, lines 20-30).
Harry fails to disclose an expanded image including the first, second and third displays.
Dahl discloses the graphics processor is further configured to generate a second expanded image spanning the first display portion, the second display portion, and the third display portion (see fig. 29 from fig. 27 and para. 147; wherein the keyboard from fig. 27 is expanded across the three displays in fig. 29).  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Dahl in the device of Harry. The motivation for doing so would have been to provide the ability to expand a single display across three displays as desired (Dahl; fig. 27-29). Creating a better user experience that is adaptable.
Regarding claim 16, Dahl discloses a first axis portion coupling the first display portion with the second display portion (fig. 29, 27); and 
a second axis portion coupling one of the first display portion and the second display portion with the third display portion (fig. 29, 27).  
Regarding claim 17, Dahl discloses further comprising: 
a first interface element (2410, fig. 24) operable to configure the mobile device in at least one of the expanded configuration and the retracted configuration; and 
a second interface element operable (22414, fig. 24) to configure the mobile device in the second expanded configuration.  

Allowable Subject Matter
Claims 20-30 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hack (US 2003/0109286) which discloses an extendable display (see fig. 7). Also see Lee (US 7,095,387) which discloses an extendable display (fig. 1-2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628